DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4 and 6-8 are allowed as the prior art fails to disclose, alone or in combination, all of the limitations of the claims, especially wherein the aperture includes a first aperture and a second aperture connected to the first aperture, wherein the slit is provided in the second aperture, wherein the coil is formed so that its inner peripheral portion is located on an outer side than the first aperture, and wherein a switch for short-circuiting the slit is provided on the slit of independent claim 1 and wherein the aperture includes a first aperture and a second aperture connected to the first aperture, wherein the slit is provided in the first aperture and the second aperture, wherein the coil includes a first coil formed so that its inner peripheral portion is located on an outer side than the first aperture and a second coil connected to the first coil in series and formed so that its inner peripheral portion is located on an outer side than the second aperture, wherein the first capacitive element is connected to one end of the first coil which is not connected to the second coil, and wherein the second capacitive element is connected to one end of the second coil which is not connected to the first coil of independent claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836